DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 17, each independent claim from which each of these claims indirectly depend includes a positively recited bearing, in addition to that recited in these claims.  It is unclear whether the two positive recitations refer to the same bearing or to different bearings.  The examiner will interpret the claims as requiring only a single bearing in accordance with his best understanding of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0215688 to Naruoka (Naruoka hereinafter) in view of US Patent 4,112,582 to Beckershoff (Beckershoff).
Regarding claims 1 and 10, Naruoka teaches a centrifugal compressor (Fig. 2) comprising a rotor shaft (44) rotatably supported by a bearing (69), an impeller (60) at a tip side (44a), a passage forming member (PFM, see annotated Fig. 2 below) arranged in a rear side of the impeller, a passage (P), a scroll passage (SP), a casing member (66), a first protrusion (P1), and a second protrusion (P2) radially outside the first.

    PNG
    media_image1.png
    628
    670
    media_image1.png
    Greyscale

Naruoka does not teach a bolt member fixing the first and second protrusions that is inserted radially.  Beckershoff teaches another compressor generally and particularly teaches that coaxial parts (1, 2) may be positioned by a set of pins (4) with attached and radially inserted bolts (9) which are used to adjust the relative positions of the parts to assure correct relative orientation (col. 1, ln. 30-38).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a set of pins and bolts as taught by Beckershoff in the passage forming member and casing member in order to assure their correct relative orientation.
Regarding claims 2 and 11, Beckershoff teaches a plurality of circumferentially spaced bolts (9). 
Regarding claims 3 and 12, Beckershoff teaches a fixing pin (4) inserted along the radial direction.
Regarding claims 4 and 13, Naruoka teaches a reinforcing rib (outer section of 58 in contact with scroll 63) formed along the radial direction over a radially outer surface of the second protrusion and a surface of the casing member (66).
Regarding claims 5 and 14, as Beckershoff teaches a plurality of pins (4), these will cooperatively function as a spline.
Regarding claims 6 and 15, Beckershoff teaches an inlay structure (i.e. pins 4).
Regarding claims 7 and 16, Naruoka teaches a sealing member (paragraph 11) in the passage forming member (PFM).
Regarding claims 8 and 17, as best understood by the examiner, Naruoka teaches bearings (69).
Regarding claims 9 and 18, Naruoka teaches a speed increasing gear mechanism (80/81) with the shaft (44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        21 October 2021